MEMORANDUM **
Junior Edward Wilson appeals his conviction and 78-month sentence imposed after his jury trial for conspiracy to possess with intent to distribute marijuana, possession with intent to distribute marijuana, conspiracy to import marijuana, and importation of marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), 952(a), 960(b)(2)(G), 963.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Wilson has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Wilson has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.